In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-22-00053-CR
                                   ________________________


                            CASSANDRA PROVENCE, APPELLANT

                                                     V.

                               THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 137th District Court
                                    Lubbock County, Texas
           Trial Court No. DC-2022-CR-0121; Honorable John J. McClendon III, Presiding


                                           March 24, 2022

                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Pursuant to a plea bargain agreement, Appellant, Cassandra Provence, was

convicted of burglary of a habitation1 and sentenced to fifteen years confinement. The

trial court’s certification of Appellant’s right of appeal reflects that this is a plea bargain



       1   See TEX. PENAL CODE ANN. § 30.02(c)(2).
case from which Appellant has no right of appeal and that Appellant has waived the right

of appeal. Notwithstanding the certification, Appellant filed a notice of appeal, pro se,

challenging her conviction.


       We are required by Rule of Appellate Procedure 25.2(d) to dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of

the record.” By letter of February 25, 2022, we notified Appellant of the consequences of

the trial court’s certification and directed her to file a response demonstrating grounds for

continuing the appeal by March 11. To date, Appellant has not filed a response or had

any further communication with this court.


       Accordingly, we dismiss the appeal based on the trial court’s certification. See

TEX. R. APP. P. 25.2(d).

                                                         Per Curiam



Do not publish.




                                             2